DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 27 July 2021, claim(s) 1, 3, 5, 6, and 8 is/are amended per Applicant’s request. Claim(s) 2 and 7 is/are cancelled. Therefore, claims 1, 3-6, and 8 are presently pending in the application, of which, claim(s) 1 and 6 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejection of claims 1-5 is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ives et al. (U.S. PGPub No. 20090083232 A1) (hereinafter Ives) in view of DePaoli et al. (U.S. PGPub No. 2018/0210901 A1) (hereinafter DePaoli).

As per claim 1, Ives teaches a system for searching and discovering information (Ives at 0023) comprising: 
a first server comprising a[] digital catalogue of items and connected to a communication network (Ives at Figure 1 items 50, 70, and 30, and their corresponding descriptions. See Ives at 0081-82.);
a front-end client associated with a user and connected to said communication network (Ives at Figure 1 items 5, 10, and 30, and their associated descriptions); and
a back-end server connected to said communication network (Ives at Figure 1 items 50 and 30, and their corresponding descriptions. See Ives at 0081-82.), said back-end server comprising in turn; 
an indexing section adapted to process the data of said digital catalogue in order to extract (Ives at 0103-04, 0129, 0138, and 0159); and 
a runtime section (Inherent that the server of Ives has a runtime section or the server would not be capable of performing the functions described; see MPEP 2121) adapted to interpret a user query received from said front-end client (Ives at 0089), compare search information and/or user behavior with said index (Ives at 0130, 0086, and 0088) and send to said front-end client suggestions to the user on how to refine said query (Ives at 0089),
said indexing section is further adapted to: 
clean and normalize the data of said digital catalogue (Ives at 0152-59 – inherently the data must be cleaned and normalized, at least to some extent, in order to have the system be able to extract summaries out of the various content types); 
detect the data type of said data (Ives at 0128 - extraction based on category of content; 0142 – content summarizers a specific to the type of data, therefore inherently the system must detect the type of data in order to use the appropriate one; and 0152-59); 
assess the relevant fields of said data (Ives at 0128 - extraction based on category of content; 0142 – content summarizers a specific to the type of data, therefore inherently the system must the data fields in order to use perform an extraction; and 0152-59); 
extract objects and properties from the relevant fields of the data of said digital catalogue and storing of said objects and properties in a database (Ives at 0128 - extraction based on category of content; see also 0152-59); 
build an index with the data type, objects and properties of said data (Ives at 0143-50).

But Ives does not appear to explicitly disclose:
a first server comprising an e-commerce digital catalogue of items and connected to a communication network;
an indexing section adapted to process the data of said digital catalogue in order to extract and save entities and properties from the data of said digital catalogue according to an ontology and in an index; or
a runtime section adapted to interpret a user query received from said front-end client, compare search information and/or user behavior with said ontology and said index and send to said front-end client suggestions to the user on how to refine said query. (Emphasis Added).



As per claim 6, ID teaches a method (Ives at claim 1) ….
For the remaining limitations of claim 6, see the examiner’s remarks regarding claim 1.

Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ives in view of DePaoli as applied to claims 1 and 6 supra, and further in view of Behzadi et al. (U.S. PGPub No. 2015/0324425 A1) (hereinafter Behzadi).

As per claim 3 and 8, ID teaches the system according to claim 2, wherein said runtime section is further adapted to: 
extract objects and properties from the relevant fields of said query (Inherent to the operation of Ives’ search otherwise the search would not function. See MPEP 2121.); 
retrieve all the items in said index built with the data source that match the query by the user (Inherent to the operation of Ives’ search that retrieval occurs, otherwise the search would not function. See MPEP 2121. Implicit that all matches are found. See generally Ives at 0130, 0088, and claim 1); 
determine the most appropriate feature to promote discovery in said digital catalog based on relevant fields of the data of said digital catalogue and on the items in said index built with the data source that match the query by the user (Ives at 0069-70); 
produce a response to the query of the user, said response containing a list of results and a list of discovery features (Ives at 0088 and 0130); 
send said response to said front-end client (Ives at 0134 and 0088).

But Ives does not appear to explicitly disclose: clean and normalize the query of the user. Behzadi does teach this. Behzadi at 0031. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Behzadi into the invention of Ives in order to clean and normalize the query of the user. This would have been clearly advantageous as it would give better search results by maintaining uniformity in how queries are composed.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ives in view of DePaoli as applied to claim 1 supra, and further in view of Fallows et al. (U.S. PGPub No. 2010/0281107 A1) (hereinafter Fallows).

As per claim 5, ID does not appear to explicitly disclose the system according to claim 4, wherein the communication between said front-end client and said back-end server is made through a set of APIs. Fallows teaches communication between client and server being accomplished through APIs. Fallows at 0041. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Fallows into the invention of Ives in order to have the communication between said front-end client and said back-end server be made through a set of APIs. This would have been clearly advantageous as it would allow for an easy, modular set of communication parameters to be used for communication, thereby ensuring portability and integrity.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 27 July 2021, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ives and DePaoli.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165